DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein viewed in a transverse direction perpendicularly to the longitudinal axis, a footwell of the first seat unit partially overlaps with a footwell of the second seat unit” of claim 2, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “maximum extension 62”, page 14.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Fig. 1, reference character “68” has been used to designate both the width of table 66 and another undisclosed dimension near the second upper shell 130, possibly maximum extension 62, as discussed above.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
	The claims are objected to for spacing of lines. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate sub combinations or related steps. See 37 CFR 1.75. Appropriate correction is required.
	The claims are objected to because they recite the term “which” throughout and should recite back to the element they refer to for clarity.
Claim 1 is objected to because of the following grammatical informalities: the last lines of the claim recite “ wherein an upper shell of a first seat unit and a lower shell of a second seat unit, which views in the longitudinal direction, is arranged behind the first seat unit, partially overlap in a vertical direction.” It should instead read ‘to partially overlap’.  Appropriate correction is required.

Claims 10 and 11 are objected to because of the following informalities:  
Regarding claims 10 and 11, the ‘maximum clearance of extension’ and the ‘table width’ of respective claims are not clearly identified. 
Claims 4, 7, 8, 10, 11 and 12 are objected to because of the following informalities: 
MPEP § 608 states that “all patent applicants should use the metric (S.I.) units followed by the equivalent English units when describing their inventions in the specifications of patent applications.” Therefore, correction of the following is required: “at least 3 square inches” in claim 4, “at least 28 inches” in claim 7, “at least 80 inches” in claim 8, “at least 30 inches”, and “at least 22 inches” in claim 11; and “at least 37 inches” in claim 12. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 contains double inclusion of “an upper shell” in line 6 of the claim set. The second occurrence of ‘an upper shell’, in line 10, should instead read ‘the upper shell’. 
Similarly, claim 1 contains double inclusion of “a lower shell” in lines 6 of the claim set. The second occurrence of ‘a lower shell’, in line 10, should instead read ‘the lower shell’. 
Claims 2 -12 are rejected due to their dependency on  rejected base claim 1. 
Regarding claim 2, it is unclear to the Examiner “wherein viewed in a transverse direction perpendicularly to the longitudinal axis” where or how “a footwell of the first seat unit partially overlaps with a footwell of the second seat unit”. Clarification is required. 
Claim 2 contains double inclusion of ‘a footwell’ in claim 1, (line 9 of the claim set); two instances occur in claim 2, (both in line 14 of the claim set). Both instances of ‘a footwell’ in claim 2 should instead read ‘the footwell’. 
Claim 9 contains double inclusion of ‘a footwell’ in claim 1, (line 9 of claim set). On page 2, line 11 of the claim set, ‘a footwell’ of claim 9 should read ‘the footwell’. 
Claim 10 recites the limitation "the shelf space" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim. The claim will be interpreted as though it depends from claim 8. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nicholas et al. (US 2021/0276716) (hereinafter Nicholas).

Regarding claim 1, Nicholas discloses a passenger seating arrangement in an aircraft cabin (Abstract title: aircraft cabin seating arrangement), the passenger seating arrangement comprising exactly two rows (C1, C2: seat columns, Fig. 5) of seat units (3: seat units, Fig. 5) and exactly one aisle (5, Fig. 3), 
wherein a first row of seat units (C1) and a second row of seat units (C2)  are separated by the aisle (Fig. 1), (page 38, line 27: The column C1 comprises a multiplicity of seat units 3 , arranged consecutively along the longitudinal direction. A second column C2 is located the other side of the aisle 5 and is substantially symmetrical with the first column, across the aisle 5.), and	 
wherein the rows of seat units and the aisle all extend in a longitudinal direction (L, Fig. 1) parallel to a longitudinal axis of the aircraft cabin (page 38, line 24: The column C1 of seat units 3 and the aisle 5 both extend in a longitudinal direction (L) parallel to the longitudinal axis of the aircraft cabin.),
each seat unit comprising 
	a seat (11: seat pan, with 13: seat back; Fig. 5), 
	an upper shell  (15: shroud, Figs. 2 and 7) and 
	a lower shell (31: furniture side wall, Figs. 17 and 18), (page 44, line 13: A furniture side wall 31 extends between cabin floor and base of shroud 15), 
the lower shell forming a footwell (41: feet-access recess), (page 44, line 25: The furniture side wall 31 also transitions via a second inflection 39, below the leg-receiving region, into a feet-access recess 41), and (9: foot receiving structure, Fig. 2)
wherein the seats are arranged in parallel to each other in a seating direction (page 41, line 30: rotated back to the able - bodied access configuration, thereby bringing the seat module 7 into parallel orientation to the seat modules of the neighboring seat units 3), (page 38, line 27: The column C1 comprises a multiplicity of seat units, arranged consecutively along the longitudinal direction), 

    PNG
    media_image1.png
    755
    862
    media_image1.png
    Greyscale
wherein an upper shell of a first seat unit (see annotated Fig. 2, and Fig. 17) and a lower shell of a second seat unit (see annotated Fig. 2, and Fig. 17), which, viewed in the longitudinal direction (in direction of length of aisle, annotated Fig. 2), is arranged behind the first seat unit (annotated Fig. 2), partially overlap in a vertical direction (Fig. 2). 

Regarding claim 2, as best understood, Nicholas discloses the passenger seating arrangement according to claim 1, wherein viewed in a transverse direction perpendicularly to the longitudinal axis, a footwell of the first seat unit (9, Fig, 4) partially overlaps with a footwell of the second seat unit (Fig. 4, see the footwells of consecutive seats 13 partially overlapping). 

Regarding claim 3, Nicholas discloses the passenger seating arrangement according to claim 1, wherein the first seat unit comprises an upper stowage (17: privacy screen into which a pull-out monitor 19 is stowed), which is partially arranged above the lower shell of the second seat unit (see Fig. 2, and annotated Fig. 2 above).

Regarding claim 5, Nicholas discloses the passenger seating arrangement according to claim 1, wherein each seat of each seat unit is arranged such that the seating direction includes a maximum seating angle of 45 degrees with the longitudinal axis (page 32, line 15: The acute angle at which the seating elements are orientated to the longitudinal direction may be between 43 and 45 degrees).

Regarding claim 6, Nicholas discloses the passenger seating arrangement according to claim 1, wherein each seat of each seat unit is arranged such that the seating direction is facing away from the aisle (Fig. 2, ‘looking toward windows’), (page 25, line 7: Each seat unit is orientated at an acute angle to the longitudinal direction and faces outwardly away from the aisle. Such an arrangement is often referred to as an outwardly-facing herringbone arrangement.)

Regarding claim 9, Nicholas discloses the passenger seating arrangement according to claim 1, wherein the first seat unit comprises a shelf space that is arranged above a footwell of the second seat unit (see Fig. 2, “large side furniture”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 7, 8, 10, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas.

Regarding claim 4, Nicholas discloses the passenger seating arrangement according to claim 1, wherein the upper shell of the first seat unit and the lower shell of the second seat unit overlap (annotated Fig. 2). 
Nicholas does not appear to specifically disclose the overlap being over an area of at least 3 square inches. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the overlap over an area of at least 3 square inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The benefit being to optimize the given space with the desired number of seating units.

Regarding claim 7, Nicholas discloses the passenger seating arrangement according to claim 1, wherein each seat unit provides a shoulder space (see Fig. 2, shoulder space associated with back rest 13) 
Nicholas does not appear to specifically disclose a shoulder space having a width of at least 28 inches. 
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the shoulder space a width of at least 28 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The benefit being to optimize the given space with a reasonable comfort level for the passenger. 

Regarding claim 8, Nicholas discloses the passenger seating arrangement according to claim 1, wherein each seat has a seating configuration and a flat-bed configuration (Fig. 4), (page 34, line 19: Each seat unit is configurable between a seating configuration and a flatbed configuration), and 
wherein in the flat-bed configuration the seat unit provides a lying-down surface with a length of 80 inches (page 33, line 10: In the flat – bed configuration, the bed length may be between 77 and 81 inches.)
Nicholas discloses the claimed limitation except where the lying-down surface length is at least 80 inches. 
	It would have been an obvious matter of design choice to have made the lying-down surface at least 80 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation being accommodating passengers requiring a lying-down space of at least 80 inches. 

Regarding claim 10, Nicholas discloses the passenger seating arrangement according to claim 8, but does not appear to disclose specifically wherein the shelf space has a maximum extension of at least 30 inches in a direction that is perpendicular to the longitudinal direction and an extension of at least 19 inches in the longitudinal direction.
	It would have been an obvious matter of design choice to have made the shelf with a maximum extension of at least 30 inches in a direction that is perpendicular to the longitudinal direction and an extension of at least 19 inches in the longitudinal direction, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation being using the allotted space efficiently to provide a shelf that can accommodate a passenger’s personal device requiring a space 30 x 19 inches. 

Regarding claim 11, Nicholas discloses the passenger seating arrangement according to claim 1, wherein each seat unit comprises a table (see Fig. 2, “single piece table”), but Nicholas is silent wherein the table has a width of at least 24 inches and a depth of at least 22 inches.
It would have been an obvious matter of design choice to have made the table with a width of at least 24 inches and a depth of at least 22 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation being to provide a table to a passenger  that could accommodate a tray for an in-flight meal, a beverage and snack or any other personal items used during travel, requiring a space of 22x 24 inches.  

Regarding claim 12, Nicholas discloses the passenger seating arrangement according to claim 1, wherein each seat unit has an extension (pitch: “It will be appreciated that the pitch is defined as the distance, along the longitudinal direction, between two corresponding common points on adjacent seat units”, from page 32, line 22) 
of 37 inches in the longitudinal direction (page 32, line 28: The pitch between consecutive seat units in the column may be less than 37 inches.), (Examiner notes that if the pitch may be less than 37 inches, then it can be at least 37 inches.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the extension at least 37 inches in the longitudinal direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The benefit being to optimize the given space with the desired number of seating units. The benefit being to optimize the size of the seat units against the cabin size for a particular use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ersan (US 2010/0038484 A1) teaches sleeper seats in a column with inter-seat dividers. They are set at a herringbone angle to the longitudinal axis of the cabin. Dowty teaches reclining aircraft seats set at an angle with a deployable ottoman.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619